Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	          DETAILED ACTION	

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR 2016-000328 filed on 03/18/16.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).
REASONS FOR ALLOWANCE
The rejections to Claims 1-13 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed on 4/29/21 and approved on 5/1/21.

Examiner acknowledges Claim 14 has been added.  Examiner erroneously rejected Claim 14 for non-statutory double patenting in the previous Office Action.  Claim 14 is therefore allowed.   

REASONS FOR ALLOWANCE
As per Claims 1-13, the following is an Examiner’s statement of reasons for allowance:  the closest prior art obtained from an Examiner’s search (DEWIND, Pub. No.: US 2006-0164230; BRISIMITZAKIS, Pub. No.: US 2017-0160392; 
“An audio-visual device comprising: a communicator; a memory storing a video content; a housing comprising a storage space inside the housing; a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing, the display having a display area for displaying contents; an actuator configured to move the display into and out of the housing through the opening; and one or more processors configured to: based on receiving a first user input, control the actuator to move the display such that a first portion of the display area is disposed out of the housing and a second portion of the display area is disposed inside the housing, and control the display to output, the video content stored in the memory, through the first portion of the display area, and based on receiving a second user input, control the actuator to move the display such that the first portion and the second portion of the display area are disposed outside the housing and control the communicator to connect automatically to an external source to receive content information to be output through the first portion and the second portion of the display area” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
 source in combination with all the elements of each independent claim as presented by the Applicant (See Abstract and pages 5-8 of Applicant’s provisional application 62/269,352 for enabling portions given priority of 12/18/15).  
DEWIND is directed towards an audio-visual device that includes a communicator, a housing with storage space inside the housing, and a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing.  The prior art also teaches that the display has a display area for displaying contents and for receiving content information to be output through the first portion and the second portion of the display area.
Whereas, as stated above, Applicant’s claimed invention recites a device that contains an actuator that moves a display into and out of the housing through the  source. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 14, the following is an Examiner’s statement of reasons for allowance:  the closest prior art obtained from an Examiner’s search (DEWIND, Pub. No.: US 2006-0164230; BRISIMITZAKIS, Pub. No.: US 2017-0160392; CARNEVALI, Pub. No.: US 2014-0224685) does not teach nor suggest in detail the limitations: 
“An audio-visual device comprising: a communicator; a memory storing a video content; a housing comprising a storage space inside the housing; a  an actuator configured to move the display into and out of the housing through the opening; and one or more processors configured to: based on receiving a first user input, control the actuator to move the display such that a first portion of the display area is disposed out of the housing and a second portion of the display area is disposed inside the housing, and control the display to output, the video content stored in the memory, through the first portion of the display area, and based on receiving a second user input, control the actuator to move the display such that the first portion and the second portion of the display area are disposed outside the housing wherein the one or more processors are further configured to: control the display to display, the video content stored in the memory, on the first portion of the display area to provide an illumination” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record DEWIND does not teach or suggest in detail a device that contains an actuator that moves a display into and out of the housing through the opening, or teach based on receiving a first user input, controlling the actuator to move the display into or out of the housing through the opening such that a first portion of the display area is disposed out of the housing and a second portion of 
DEWIND is directed towards an audio-visual device that includes a communicator, a housing with storage space inside the housing, and a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing.  The prior art also teaches that the display has a display area for displaying contents and for receiving content information to be output through the first portion and the second portion of the display area as well as control the display to display, the video content stored in the memory, on the first portion of the display area to provide an illumination.
Whereas, as stated above, Applicant’s claimed invention recites a device that contains an actuator that moves a display into and out of the housing through the opening, and on receiving a first user input, controlling the actuator to move the display into or out of the housing through the opening such that a first portion of the display area is disposed out of the housing and a second portion of the display area is disposed inside the housing.  The invention also claims controlling a display to output video content stored in memory through the first portion of the display area, as well as 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-14 are allowed.
 		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481